In a probate proceeding, the appeal, as limited by the appellant’s brief, is from so much of an order of the Surrogate’s Court, Dutchess County (Bernhard, S.), dated August 15, 1996, as denied the appellant’s application for sole letters testamentary.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally.
The appellant has failed to demonstrate any actual conflict of interest or misconduct on the part of Gertrude E. MacLeod sufficient to warrant the denial of letters testamentary to MacLeod as co-executrix of the decedent’s estate (see, Matter of Shaw, 186 AD2d 809; Matter of Marsh, 179 AD2d 578). Miller, J. P., Sullivan, Joy and Altman, JJ., concur.